The present application, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claims 1-20 are presented for examination in this application (17/651,379) filed on Febraury 16, 2022.
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claims 1-20 are pending for consideration. 
Information Disclosure Statement
Acknowledgment is made of the information disclosure statements filed on Febraury 16, 2022. U.S. patents and Foreign Patents have been considered.
Drawings
The drawings submitted on Febraury 16, 2022 have been considered and accepted.
Claim Rejections - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
    
     The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “distributed agreement protocol (DAP) in claims 1-20 appears to be proprietary in nature (used by IBM and its partners Cleversafe), (paragraphs 0052, 0058, 0101) used by nobody else skilled in the art, and its used by the claim has no clear meaning nor any generally accepted meaning. The terms are indefinite because the specification does not clearly redefine the terms. If the applicant does not wish to amend the case, they must describe DAP. Applicant also needs to explain whether there are any alternate references (i.e. to generic or competitor processes). They must also make clear as to the scope of protection desired, i.e. would the claims read on a non-DST processing unit. The examiner for this action only reads the terms generically to apply to any storage network and processing unit.
Claims 6 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Claims recite “an indication that the first source name is affected by the DAP redistribution operation” (Line 8 of claim 6) where it is unclear what this means as specification does not clearly redefine the term “an indication of whether the source name is part of the the DAP redistribution operation” and only cites that the method includes step 110-1 where the storage unit receives, from another storage unit of the DSN, a redistribution indication for a particular source name that is within the DSN address range of the other storage unit (Paragraph 0117) without further clarifying the meanings of an indication that the first source name is affected by the DAP redistribution operation and how such indication is defined, so the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor.
Claims 11 and 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Claims recite “modifying storage capabilities” (Line 1 of claim 11) where it is unclear what the storage capabilities are as specification does not clearly redefine the term “storage capabilities” and only cites that When a change occurs within the DSN memory (e.g., add a storage unit, delete a storage unit, upgrade a storage unit's storage capabilities (Paragraph 0107) without further clarifying the meanings of storage capabilities, so the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor.
All dependent claims are rejected using the same rationale.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

US Patent 10,452,317
Instant Application 17/651,379
1A method comprises: 




wherein a source name based addressing map of the plurality of source name based addressing maps includes a listing of source names of the allocated DSN address range and a corresponding listing of whether the source names are part of a DAP redistribution operation, wherein the DAP redistribution operation occurs when the DAP is changed to a new DAP, and wherein the DAP change causes at least some encoded data slices stored in the DSN to be transferred from at least one storage unit of the DSN to at least one other storage unit of the DSN;


wherein the DSN includes a plurality of storage pools, wherein a storage pool of the plurality of storage pools includes a plurality of storage units,


wherein a DSN address for the DSN address range is in accordance with a source name, 











maintaining, by a storage unit of a dispersed storage network (DSN), a plurality of source name based addressing maps, wherein the storage unit is allocated a DSN address range of a DSN address space of the DSN based on a current storage resource map of the DSN and in accordance with a decentralized agreement protocol (DAP) of the DSN, 

receiving, by the storage unit, an access request for an encoded data slice having a first source name corresponding to a first DSN address; accessing, by the storage unit, the plurality of source name based address maps to determine whether the encoded data slice is effected by the DAPI redistribution operation, wherein the determination is based on whether one of the plurality of source name based addressing maps indicates the first source name is a part of the DAP redistribution operation;  2Application No. 15/844,121Docket No. CS01663_END920165657US03 when the encoded data slice is effected by the DAP redistribution operation, determining, by the storage unit, to execute the access request, proxy the access request, or deny the access request; and when the determination is to execute the access request, executing, by the storage unit, the access request for the encoded data slice
1.  A method for execution by a computing device, the method comprises:  the method comprises: changing a decentralized agreement protocol (DAP) of a storage network to a new DAP, 

wherein storage units of the storage network store encoded data slices; performing, based on the changing, a DAP redistribution operation, wherein the DAP redistribution operation is associated with transfer of affected ones of the encoded data slices from at least one storage unit of the storage units to at least one other storage unit of the storage units, 

















 








maintaining, based on the changing, at least one source name address map that includes a listing of source names in accordance with storage network addresses for the at least one storage unit, and wherein the source names correspond to the affected ones of the encoded data slices; 


updating, based on the DAP redistribution operation, the at least one source name address map based on performance of the transfer of the affected ones of the encoded data slices from the at least one storage unit of the storage units to the at least one other storage unit of the storage units; and storing the updated at least one source name address map in a memory of the storage network.













8. A storage unit of a dispersed storage network (DSN) comprises: an interface; memory; and a processing module operably coupled to the interface and to the memory, 

wherein the processing module is operable to: 






maintain, in the memory, a plurality of source name based addressing maps, wherein the storage unit is allocated a DSN address range of a DSN address space of the DSN based on a current storage resource map of the DSN and in accordance with a decentralized agreement protocol (DAP) of the DSN, wherein a DSN address for the DSN address range is in accordance with a source name, wherein the DSN includes a plurality of storage pools, wherein a storage pool of the plurality of storage pools includes a plurality of storage units, wherein a source name based addressing map of the plurality of source name based addressing maps includes a listing of source names of the allocated DSN address range and a corresponding listing of whether the source names are part of a DAP redistribution operation, 

wherein the DAP redistribution operation occurs when the DAP is changed to a new DAP, and wherein the DAP change causes at least some encoded data slices stored in the DSN to be transferred from at least one storage unit of the DSN to at least one other storage unit of the DSN; receive, via the interface, an access request for an encoded data slice having a first source name corresponding to a first DSN address; 











access the plurality of source name based address maps to determine whether the encoded data slice is effected by the DAP redistribution operation, wherein the determination is based on whether one of the plurality of source name based addressing maps indicates the first source name is a part of the DAP redistribution operation; when the encoded data slice is effected by the DAP redistribution operation, determine to execute the access request, proxy the access request, or deny the access request; and when the determination is to execute the access request, execute the access request for the encoded data slice.

12. A computing device of a storage network comprises: an interface; memory; and a processing module operably coupled to the interface and to the memory, 

wherein the processing module is operable to: change a decentralized agreement protocol (DAP) of a storage network to a new DAP, wherein storage units of the storage network store encoded data slices;  




perform, based on the changing, a DAP redistribution operation, wherein the DAP redistribution operation is associated with transfer of affected ones of the encoded data slices from at least one storage unit of the storage units to at least one other storage unit of the storage unit; maintain, based on the changing, at least one source name address map that includes a listing of source names in accordance with storage network addresses for the at least one storage unit, and wherein the source names correspond to the affected ones of the encoded data slices







update, based on the DAP redistribution operation, the at least one source name address map based on performance of the transfer of the affected ones of the encoded data slices from the at least one storage unit of the storage units to the at least one other storage unit of the storage units; and store the updated at least one source name address map in a memory of the storage network


Claims 1 and 12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 8 of U.S. Patent 10,452,317.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of claims 1 and 12 in the application 17/651,379 recites substantially all the limitations of the method of claims 1 and 8 in U.S. Patent 10,452,317 respectively. Although the claims in the conflicting applications/patents do not expressly disclose storing the plurality of source name based address maps in memory of the DSN, Resch discloses where support storage management, the DSTN managing unit 18 performs DS management services. One such DS management service includes the DSTN managing unit 18 establishing distributed data storage parameters (e.g., vault creation, distributed storage parameters, security parameters, billing information, user profile information, etc.) for a user device 12-14 individually or as part of a group of user devices. For example, the DSTN managing unit 18 coordinates creation of a vault (e.g., a virtual memory block) within memory of the DSTN module 22 for a user device, a group of devices, or for public access and establishes per vault dispersed storage (DS) error encoding parameters for a vault. The DSTN managing unit 18 may facilitate storage of DS error encoding parameters for each vault of a plurality of vaults by updating registry information for the distributed computing system 10 [(Paragraphs 0074-0078, 0125 and 0176; FIGs 1 and 24)]; where modifying the US patent 10,452,317 to have the newly limitations needed as taught by Resch would provide the benefits of ["efficiency improvement is provided " (Paragraph 0303)].
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) ad and 35 U.S.C. 102(a)(2) as being anticipated by Resch et al.  (US PGPUB 2013/0326264 hereinafter referred to as Resch).
As per independent claim 1, Resch discloses a method for execution by a computing device, the method comprises: changing a decentralized agreement protocol (DAP) of a storage network to a new DAP [(Paragraphs 0122, 0211 and 0332-0337; FIGs 30 and 40B) where tasks 1-3 are to be distributedly performed on data 2, the data partitioning information includes the ID of data 2. In addition, the task distribution module determines whether the DS encoded data 2 is in the proper format for distributed computing (e.g., was stored as slice groupings). If not, the task distribution module indicates that the DS encoded data 2 format needs to be changed from the pillar grouping format to the slice grouping format, which will be done the by DSTN module. In addition, the task distribution module determines the number of partitions to divide the data into (e.g., 2.sub.--1 through 2_z) and addressing information for each partition. Resh further teaches where FIG. 40B is a flowchart illustrating an example of changing a request priority level. The method begins at step 380 where a processing module (e.g., of a dispersed storage (DS) processing unit) monitors processing status of a plurality of pending dispersed storage network (DSN) access requests. A pending DSN access request of the plurality of pending DSN access requests includes a set of access requests regarding a set of encoded data slices. The set of access requests is sent to DS units of a DSN when less than a desired number of the DS units have favorably responded to the set of access requests. The monitoring the processing status includes one or more of a variety of monitoring approaches. A first monitoring approach includes determining a number of favorable replies received from the DS units regarding the pending DSN access request. A second monitoring approach includes determining a rate of receiving favorable replies from the DS units regarding the pending DSN access request. A third monitoring approach includes determining a priority of the pending DSN access request. A fourth monitoring approach includes determining a request type of the pending DSN access request. A fifth monitoring approach includes determining that at least a threshold number of favorable replies from the DS units regarding the pending DSN access request have been received. A sixth monitoring approach includes determining a duration of the pending DSN access request to correspond to the claimed limitation], wherein storage units of the storage network store encoded data slices [(Paragraphs 0258, 0268-0272, 0290; FIGs 1 and 40A-B ) where FIG. 40B is a flowchart illustrating an example of changing a request priority level. The method begins at step 380 where a processing module (e.g., of a dispersed storage (DS) processing unit) monitors processing status of a plurality of pending dispersed storage network (DSN) access requests. A pending DSN access request of the plurality of pending DSN access requests includes a set of access requests regarding a set of encoded data slices. The set of access requests is sent to DS units of a DSN when less than a desired number of the DS units have favorably responded to the set of access requests. The monitoring the processing status includes one or more of a variety of monitoring approaches. A first monitoring approach includes determining a number of favorable replies received from the DS units regarding the pending DSN access request. A second monitoring approach includes determining a rate of receiving favorable replies from the DS units regarding the pending DSN access request. A third monitoring approach includes determining a priority of the pending DSN access request. A fourth monitoring approach includes determining a request type of the pending DSN access request. A fifth monitoring approach includes determining that at least a threshold number of favorable replies from the DS units regarding the pending DSN access request have been received. A sixth monitoring approach includes determining a duration of the pending DSN access request to correspond to the claimed limitation]; performing, based on the changing, a DAP redistribution operation [(Paragraphs 0122, 0211 and 0332-0337; FIGs 30, 40B and 48A) where FIG. 48A is a diagram illustrating an example of an address range mapping for a set of distributed storage and task (DST) execution units of a common site. For example, a common site includes DST execution units 1-3. The address range of the address range mapping includes a distributed storage and task network (DSTN) address range including at least one of a source name range and a slice name range. The address range mapping may include a site address range mapping (e.g., for a pillar of a particular vault) and for each DST execution unit of the set of DST execution units, a DST execution unit address range mapping. For example, a site address range mapping includes a slice name address range of 101-400 for a first vault and each of three DST execution units are mapped to an equal amount of address range space of the site address range. For instance, DST execution unit 1 is mapped to slice name address range 101-200, DST execution unit 2 is mapped to slice name address range 201-300, and DST execution unit 3 is mapped to slice name address range 301-400. Address range mapping of a DST execution unit enables subsequent slice access for one or more slices associated with one or more addresses of the address range of the DST execution unit. At a first point in time, DST execution unit 2 may store 1 gigabytes (GB) of slices within its address range utilizing one fourth of a 4 GB capacity. At a subsequent point in time, DST execution unit 2 may store 3 GB of slices within its address range utilizing three fourths of the 4 GB capacity. As time goes on, an unfavorable capacity utilization level may be reached such that an additional DST execution unit may be required to facilitate storing more data within the same site address range. FIG. 48A represents a starting configuration of an example of redistributing the address range mapping when an additional DST execution unit is added to the common site and is affiliated with one or more other DST execution units at the common site (e.g., of a common vault). FIGS. 48B-C represent successive steps in the example of redistributing the address range mapping to correspond to the claimed limitation], wherein the DAP redistribution operation is associated with transfer of affected ones of the encoded data slices from at least one storage unit of the storage units to at least one other storage unit of the storage units [(Paragraphs 0122, 0211, 0314-0315 and 0332-0337; FIGs 30, 40B, 46B-C and 48A-C) where FIG. 48A is a diagram illustrating an example of an address range mapping for a set of distributed storage and task (DST) execution units of a common site. For example, a common site includes DST execution units 1-3. The address range of the address range mapping includes a distributed storage and task network (DSTN) address range including at least one of a source name range and a slice name range. The address range mapping may include a site address range mapping (e.g., for a pillar of a particular vault) and for each DST execution unit of the set of DST execution units, a DST execution unit address range mapping. For example, a site address range mapping includes a slice name address range of 101-400 for a first vault and each of three DST execution units are mapped to an equal amount of address range space of the site address range. For instance, DST execution unit 1 is mapped to slice name address range 101-200, DST execution unit 2 is mapped to slice name address range 201-300, and DST execution unit 3 is mapped to slice name address range 301-400. Address range mapping of a DST execution unit enables subsequent slice access for one or more slices associated with one or more addresses of the address range of the DST execution unit. At a first point in time, DST execution unit 2 may store 1 gigabytes (GB) of slices within its address range utilizing one fourth of a 4 GB capacity. At a subsequent point in time, DST execution unit 2 may store 3 GB of slices within its address range utilizing three fourths of the 4 GB capacity. As time goes on, an unfavorable capacity utilization level may be reached such that an additional DST execution unit may be required to facilitate storing more data within the same site address range. FIG. 48A represents a starting configuration of an example of redistributing the address range mapping when an additional DST execution unit is added to the common site and is affiliated with one or more other DST execution units at the common site (e.g., of a common vault). FIGS. 48B-C represent successive steps in the example of redistributing the address range mapping, FIG. 48B is a diagram illustrating another example of an address range mapping for a set of legacy distributed storage and task (DST) execution units 1-3 of a common site where additional DST execution unit 4 is added in a first address range migration step to the common site providing additional storage capacity within a site address range. In the first address range migration step, a common address range magnitude to transfer from each of the legacy DST execution units is determined as a per-unit address range divided by a total number of units (e.g., including the legacy DST execution units and the additional DST execution unit). For example, the common address range magnitude to transfer is determined as 100 addresses/4 units=25 addresses per unit. The first address range migration step further includes transferring the common address range magnitude to transfer of addresses from each of the legacy DST execution units to the additional DST execution unit. The transferring of addresses includes selecting addresses of the addresses to be transferred. The selecting may be based on one or more of a predetermination, a selection scheme, selecting a high end, selecting the low end, selecting the middle portion, selecting a contiguous portion, and selecting random addresses. For example, contiguous addresses at a high-end of each of the DST execution unit address ranges are selected when the selection scheme indicates to contiguously select high-end addresses. For instance, address range 176-200 is selected from DST execution unit 1, address range 276-300 is selected from DST execution unit 2, and address range 376-400 is selected from DST execution unit 3 to correspond to the claimed limitation]; maintaining, based on the changing, at least one source name address map that includes a listing of source names in accordance with storage network addresses for the at least one storage unit [(Paragraphs 0322-0324, 0332-0335 and 0341; FIGs 1, 46E and 48A ) where, at step 546, the processing module facilitates repositioning one or more of the DST execution units to the first site. The facilitating includes one or more of determining a target number of DST execution units per site excluding the site to be eliminated, obtaining site address range information and determining redistribution of an address range associated with the site to be eliminated, selecting the one or more DST execution units to move that have an adjacent address range to the first site address range, indicating which DST execution units to move, and updating site address range tables when confirmation of moving the DST execution units has been received. The method continues at step 548 where the processing module facilitates repositioning one or more of the DST execution units to the second site. The facilitating includes one or more of obtaining site address range information and determining redistribution of an address range associated with the site to be eliminated, selecting the one or more DST execution units to move that have an adjacent address range to the second site address range, indicating which DST execution units to move, and updating site address range tables when confirmation of moving the DST execution units has been received to correspond to the claimed limitation], and wherein the source names correspond to the affected ones of the encoded data slices [(Paragraphs 0258, 0268-0272, 0290; FIGs 1 and 40A-B ) where FIG. 40B is a flowchart illustrating an example of changing a request priority level. The method begins at step 380 where a processing module (e.g., of a dispersed storage (DS) processing unit) monitors processing status of a plurality of pending dispersed storage network (DSN) access requests. A pending DSN access request of the plurality of pending DSN access requests includes a set of access requests regarding a set of encoded data slices. The set of access requests is sent to DS units of a DSN when less than a desired number of the DS units have favorably responded to the set of access requests. The monitoring the processing status includes one or more of a variety of monitoring approaches. A first monitoring approach includes determining a number of favorable replies received from the DS units regarding the pending DSN access request. A second monitoring approach includes determining a rate of receiving favorable replies from the DS units regarding the pending DSN access request. A third monitoring approach includes determining a priority of the pending DSN access request. A fourth monitoring approach includes determining a request type of the pending DSN access request. A fifth monitoring approach includes determining that at least a threshold number of favorable replies from the DS units regarding the pending DSN access request have been received. A sixth monitoring approach includes determining a duration of the pending DSN access request to correspond to the claimed limitation]; updating, based on the DAP redistribution operation, the at least one source name address map based on performance of the transfer of the affected ones of the encoded data slices from the at least one storage unit of the storage units to the at least one other storage unit of the storage units [(Paragraphs 0078, 0081, 0286 and 0322-0323; FIGs 48A and 49A ) where the processing module identifies a site (e.g., a site to be eliminated) to reposition all DST execution units to one or more other adjacent sites when the updated number of sites is not greater than the current number of sites. The identifying may include selecting the site to eliminate based on at least one of a request, an error message, a site plan, and a site performance level. The method continues at step 544 where the processing module identifies a first site and a second site of an adjacent site pair to reposition the DST execution units. The identifying includes identifying DST execution units with an adjacent address range. The method continues at step 546 where the processing module facilitates repositioning one or more of the DST execution units to the first site. The facilitating includes one or more of determining a target number of DST execution units per site excluding the site to be eliminated, obtaining site address range information and determining redistribution of an address range associated with the site to be eliminated, selecting the one or more DST execution units to move that have an adjacent address range to the first site address range, indicating which DST execution units to move, and updating site address range tables when confirmation of moving the DST execution units has been received. The method continues at step 548 where the processing module facilitates repositioning one or more of the DST execution units to the second site. The facilitating includes one or more of obtaining site address range information and determining redistribution of an address range associated with the site to be eliminated, selecting the one or more DST execution units to move that have an adjacent address range to the second site address range, indicating which DST execution units to move, and updating site address range tables when confirmation of moving the DST execution units has been received. The method continues at step 550 where the processing module facilitates repositioning one or more DST execution units from the adjacent site pair to one or more other sites that are further adjacent to the adjacent site pair. The facilitating includes one or more of selecting the one more DST execution units to move that have an adjacent address range to the further adjacent site address ranges in accordance with the target number of units per site, indicating which DST execution units to move, and updating site address range tables when confirmation of moving the DST execution units has been received to correspond to the claimed limitation]; and storing the updated at least one source name address map in a memory of the storage network [(Paragraphs 0074-0078, 0125 and 0176; FIGs 1 and 24) where support storage management, the DSTN managing unit 18 performs DS management services. One such DS management service includes the DSTN managing unit 18 establishing distributed data storage parameters (e.g., vault creation, distributed storage parameters, security parameters, billing information, user profile information, etc.) for a user device 12-14 individually or as part of a group of user devices. For example, the DSTN managing unit 18 coordinates creation of a vault (e.g., a virtual memory block) within memory of the DSTN module 22 for a user device, a group of devices, or for public access and establishes per vault dispersed storage (DS) error encoding parameters for a vault. The DSTN managing unit 18 may facilitate storage of DS error encoding parameters for each vault of a plurality of vaults by updating registry information for the distributed computing system 10. The facilitating includes storing updated registry information in one or more of the DSTN module 22, the user device 12, the DST processing unit 16, and the DST integrity processing unit 20 to correspond to the claimed limitation]. 
As per dependent claim 2, Resch discloses wherein a source name of the source names includes a vault identification [(Paragraphs 0176, 0186, 0189-197 and 0332; FIGs. 1, 28 and 48A) wherein FIG. 28 is a schematic block diagram of an example of a distributed computing system performing tasks on stored data. In this example, two distributed storage and task (DST) client modules 1-2 are shown: the first may be associated with a user device and the second may be associated with a DST processing unit or a high priority user device (e.g., high priority clearance user, system administrator, etc.). Each DST client module includes a list of stored data 234 and a list of tasks codes 236. The list of stored data 234 includes one or more entries of data identifying information, where each entry identifies data stored in the DSTN module 22. The data identifying information (e.g., data ID) includes one or more of a data file name, a data file directory listing, DSTN addressing information of the data, a data object identifier, etc. The list of tasks 236 includes one or more entries of task code identifying information, when each entry identifies task codes stored in the DSTN module 22. The task code identifying information (e.g., task ID) includes one or more of a task file name, a task file directory listing, DSTN addressing information of the task, another type of identifier to identify the task, etc,’ the controller 86 (e.g., a processing module, a CPU, etc.) generates the memory control information 174 based on distributed storage information (e.g., user information (e.g., user ID, distributed storage permissions, data access permission, etc.), vault information (e.g., virtual memory assigned to user, user group, etc.), etc.). Similarly, when retrieving slices, the DST execution unit receives, via interface 169, a slice retrieval request. The memory 88 retrieves the slice in accordance with memory control information 174 it receives from the controller 86. The memory 88 outputs the slice 100, via the interface 169, to a requesting entity, Further, FIG. 48A is a diagram illustrating an example of an address range mapping for a set of distributed storage and task (DST) execution units of a common site. For example, a common site includes DST execution units 1-3. The address range of the address range mapping includes a distributed storage and task network (DSTN) address range including at least one of a source name range and a slice name range. The address range mapping may include a site address range mapping (e.g., for a pillar of a particular vault) and for each DST execution unit of the set of DST execution units, a DST execution unit address range mapping. For example, a site address range mapping includes a slice name address range of 101-400 for a first vault and each of three DST execution units are mapped to an equal amount of address range space of the site address range to correspond to the claimed limitation]. 
As per dependent claim 3, Resch discloses wherein a source name of the source names includes a data object identification [(Paragraphs 0176, 0186, 0189-197 and 0332; FIGs. 1, 28 and 48A) wherein FIG. 28 is a schematic block diagram of an example of a distributed computing system performing tasks on stored data. In this example, two distributed storage and task (DST) client modules 1-2 are shown: the first may be associated with a user device and the second may be associated with a DST processing unit or a high priority user device (e.g., high priority clearance user, system administrator, etc.). Each DST client module includes a list of stored data 234 and a list of tasks codes 236. The list of stored data 234 includes one or more entries of data identifying information, where each entry identifies data stored in the DSTN module 22. The data identifying information (e.g., data ID) includes one or more of a data file name, a data file directory listing, DSTN addressing information of the data, a data object identifier, etc. The list of tasks 236 includes one or more entries of task code identifying information, when each entry identifies task codes stored in the DSTN module 22. The task code identifying information (e.g., task ID) includes one or more of a task file name, a task file directory listing, DSTN addressing information of the task, another type of identifier to identify the task, etc; the controller 86 (e.g., a processing module, a CPU, etc.) generates the memory control information 174 based on distributed storage information (e.g., user information (e.g., user ID, distributed storage permissions, data access permission, etc.), vault information (e.g., virtual memory assigned to user, user group, etc.), etc.). Similarly, when retrieving slices, the DST execution unit receives, via interface 169, a slice retrieval request. The memory 88 retrieves the slice in accordance with memory control information 174 it receives from the controller 86. The memory 88 outputs the slice 100, via the interface 169, to a requesting entity to correspond to the claimed limitation]. 
As per dependent claim 4, Resch discloses wherein a source name of the source names includes revision information [(Paragraphs 0176, 0186, 0273-0274 and 0332; FIGs. 1, 28 and 48A) wherein the encoded data slice has a slice name 412 and a revision number 414, both of which may be included in identification of the error. The storage unit 396 of the DSN stores the encoded data slice. The identify error module 404 identifies the encoded data slice having the error by at least one of a variety of identifying approaches. A first identifying approach includes the identify error module 404 identifying the encoded data slice via a rebuilding detection process. The rebuilding detection process includes issuing a set of list requests to two or more storage units 396 of the storage unit set 394 over a slice name range that includes the slice name 412 and issuing a set of list digest requests over a slice name range that includes the slice name 412 to correspond to the claimed limitation]. 
As per dependent claim 5, Resch discloses wherein the at least one source name address map further comprises: for each source name of the listing of source names, one or more corresponding storage network addresses [(Paragraphs 0258, 0268-0272, 0290; FIGs 1 and 40A-B ) where FIG. 40B is a flowchart illustrating an example of changing a request priority level. The method begins at step 380 where a processing module (e.g., of a dispersed storage (DS) processing unit) monitors processing status of a plurality of pending dispersed storage network (DSN) access requests. A pending DSN access request of the plurality of pending DSN access requests includes a set of access requests regarding a set of encoded data slices. The set of access requests is sent to DS units of a DSN when less than a desired number of the DS units have favorably responded to the set of access requests. The monitoring the processing status includes one or more of a variety of monitoring approaches. A first monitoring approach includes determining a number of favorable replies received from the DS units regarding the pending DSN access request. A second monitoring approach includes determining a rate of receiving favorable replies from the DS units regarding the pending DSN access request. A third monitoring approach includes determining a priority of the pending DSN access request. A fourth monitoring approach includes determining a request type of the pending DSN access request. A fifth monitoring approach includes determining that at least a threshold number of favorable replies from the DS units regarding the pending DSN access request have been received. A sixth monitoring approach includes determining a duration of the pending DSN access request; (Paragraphs 0310, 0332-0333 and 0341; FIGs 48A and 49A ) where FIG. 48A is a diagram illustrating an example of an address range mapping for a set of distributed storage and task (DST) execution units of a common site. For example, a common site includes DST execution units 1-3. The address range of the address range mapping includes a distributed storage and task network (DSTN) address range including at least one of a source name range and a slice name range. The address range mapping may include a site address range mapping (e.g., for a pillar of a particular vault) and for each DST execution unit of the set of DST execution units, a DST execution unit address range mapping. For example, a site address range mapping includes a slice name address range of 101-400 for a first vault and each of three DST execution units are mapped to an equal amount of address range space of the site address range. For instance, DST execution unit 1 is mapped to slice name address range 101-200, DST execution unit 2 is mapped to slice name address range 201-300, and DST execution unit 3 is mapped to slice name address range 301-400. Address range mapping of a DST execution unit enables subsequent slice access for one or more slices associated with one or more addresses of the address range of the DST execution unit. At a first point in time, DST execution unit 2 may store 1 gigabytes (GB) of slices within its address range utilizing one fourth of a 4 GB capacity. At a subsequent point in time, DST execution unit 2 may store 3 GB of slices within its address range utilizing three fourths of the 4 GB capacity. As time goes on, an unfavorable capacity utilization level may be reached such that an additional DST execution unit may be required to facilitate storing more data within the same site address range. FIG. 48A represents a starting configuration of an example of redistributing the address range mapping when an additional DST execution unit is added to the common site and is affiliated with one or more other DST execution units at the common site (e.g., of a common vault). FIGS. 48B-C represent successive steps in the example of redistributing the address range mapping to correspond to the claimed limitation]. 
As per dependent claim 6, Resch discloses wherein the maintaining the at least one source name address map comprises: receiving, from a first storage unit of the storage network, a redistribution indication for a first source name associated with a first storage network address range of a storage network address space, wherein the first storage network address range is allocated to the first storage unit [(Paragraphs 0323, 0032-0335 and 0341-0344; FIGs 48A-C and 49A ) [(Paragraphs 0078, 0081, 0286 and 0322-0323; FIGs 48A and 49A ) where the processing module identifies a site (e.g., a site to be eliminated) to reposition all DST execution units to one or more other adjacent sites when the updated number of sites is not greater than the current number of sites. The identifying may include selecting the site to eliminate based on at least one of a request, an error message, a site plan, and a site performance level. The method continues at step 544 where the processing module identifies a first site and a second site of an adjacent site pair to reposition the DST execution units. The identifying includes identifying DST execution units with an adjacent address range. The method continues at step 546 where the processing module facilitates repositioning one or more of the DST execution units to the first site. The facilitating includes one or more of determining a target number of DST execution units per site excluding the site to be eliminated, obtaining site address range information and determining redistribution of an address range associated with the site to be eliminated, selecting the one or more DST execution units to move that have an adjacent address range to the first site address range, indicating which DST execution units to move, and updating site address range tables when confirmation of moving the DST execution units has been received. The method continues at step 548 where the processing module facilitates repositioning one or more of the DST execution units to the second site. The facilitating includes one or more of obtaining site address range information and determining redistribution of an address range associated with the site to be eliminated, selecting the one or more DST execution units to move that have an adjacent address range to the second site address range, indicating which DST execution units to move, and updating site address range tables when confirmation of moving the DST execution units has been received. The method continues at step 550 where the processing module facilitates repositioning one or more DST execution units from the adjacent site pair to one or more other sites that are further adjacent to the adjacent site pair. The facilitating includes one or more of selecting the one more DST execution units to move that have an adjacent address range to the further adjacent site address ranges in accordance with the target number of units per site, indicating which DST execution units to move, and updating site address range tables when confirmation of moving the DST execution units has been received to correspond to the claimed limitation]; identifying a first source name address map of the at least one source name address map regarding the first storage unit that includes the first source name [(Paragraphs 0323, 0032-0335 and 0341-0344; FIGs 48A-C and 49A ) where FIG. 48A is a diagram illustrating an example of an address range mapping for a set of distributed storage and task (DST) execution units of a common site. For example, a common site includes DST execution units 1-3. The address range of the address range mapping includes a distributed storage and task network (DSTN) address range including at least one of a source name range and a slice name range. The address range mapping may include a site address range mapping (e.g., for a pillar of a particular vault) and for each DST execution unit of the set of DST execution units, a DST execution unit address range mapping. For example, a site address range mapping includes a slice name address range of 101-400 for a first vault and each of three DST execution units are mapped to an equal amount of address range space of the site address range. For instance, DST execution unit 1 is mapped to slice name address range 101-200, DST execution unit 2 is mapped to slice name address range 201-300, and DST execution unit 3 is mapped to slice name address range 301-400. Address range mapping of a DST execution unit enables subsequent slice access for one or more slices associated with one or more addresses of the address range of the DST execution unit. At a first point in time, DST execution unit 2 may store 1 gigabytes (GB) of slices within its address range utilizing one fourth of a 4 GB capacity. At a subsequent point in time, DST execution unit 2 may store 3 GB of slices within its address range utilizing three fourths of the 4 GB capacity. As time goes on, an unfavorable capacity utilization level may be reached such that an additional DST execution unit may be required to facilitate storing more data within the same site address range. FIG. 48A represents a starting configuration of an example of redistributing the address range mapping when an additional DST execution unit is added to the common site and is affiliated with one or more other DST execution units at the common site (e.g., of a common vault). FIGS. 48B-C represent successive steps in the example of redistributing the address range mapping to correspond to the claimed limitation]; and updating one or more entries of the first source name address map with an indication that the first source name is affected by the DAP redistribution operation [(Paragraphs 0078, 0081, 0286 and 0322-0323; FIGs 48A and 49A ) where the processing module identifies a site (e.g., a site to be eliminated) to reposition all DST execution units to one or more other adjacent sites when the updated number of sites is not greater than the current number of sites. The identifying may include selecting the site to eliminate based on at least one of a request, an error message, a site plan, and a site performance level. The method continues at step 544 where the processing module identifies a first site and a second site of an adjacent site pair to reposition the DST execution units. The identifying includes identifying DST execution units with an adjacent address range. The method continues at step 546 where the processing module facilitates repositioning one or more of the DST execution units to the first site. The facilitating includes one or more of determining a target number of DST execution units per site excluding the site to be eliminated, obtaining site address range information and determining redistribution of an address range associated with the site to be eliminated, selecting the one or more DST execution units to move that have an adjacent address range to the first site address range, indicating which DST execution units to move, and updating site address range tables when confirmation of moving the DST execution units has been received. The method continues at step 548 where the processing module facilitates repositioning one or more of the DST execution units to the second site. The facilitating includes one or more of obtaining site address range information and determining redistribution of an address range associated with the site to be eliminated, selecting the one or more DST execution units to move that have an adjacent address range to the second site address range, indicating which DST execution units to move, and updating site address range tables when confirmation of moving the DST execution units has been received. The method continues at step 550 where the processing module facilitates repositioning one or more DST execution units from the adjacent site pair to one or more other sites that are further adjacent to the adjacent site pair. The facilitating includes one or more of selecting the one more DST execution units to move that have an adjacent address range to the further adjacent site address ranges in accordance with the target number of units per site, indicating which DST execution units to move, and updating site address range tables when confirmation of moving the DST execution units has been received to correspond to the claimed limitation].
As per dependent claim 7, Resch discloses wherein the updating the source name address map comprises: receiving, for storage in a first storage unit of the storage network, one or more encoded data slices of the affected ones as a result of the transfer [(Paragraphs 0323, 0329, 0333-0335 and 0341; FIGs 48A-C and 49A ) where the processing module facilitates moving the data from the first controller to the second controller. The facilitating includes at least one of generating and sending a data transfer request and migrating the data. The migrating the data includes one or more of retrieving the data from the first controller and sending the data to the second controller for storage therein. The method continues at step 582 where the processing module identifies address to container location table updates. The identifying includes identifying the first controller, identifying the second controller, and identifying one or more addresses associated with the data. The method continues at step 583 where the processing module facilitates updating the address to container location table of a parent level controller based on the updates. The facilitating includes identifying the parent level controller (e.g., a query, a lookup) retrieving at least a portion of the address to container location table, modifying the at least the portion based on the updates to produce a modified portion, and storing the modified portion in the address to container location table of the identified parent level controller. Further, FIG. 48A is a diagram illustrating an example of an address range mapping for a set of distributed storage and task (DST) execution units of a common site. For example, a common site includes DST execution units 1-3. The address range of the address range mapping includes a distributed storage and task network (DSTN) address range including at least one of a source name range and a slice name range. The address range mapping may include a site address range mapping (e.g., for a pillar of a particular vault) and for each DST execution unit of the set of DST execution units, a DST execution unit address range mapping. For example, a site address range mapping includes a slice name address range of 101-400 for a first vault and each of three DST execution units are mapped to an equal amount of address range space of the site address range. For instance, DST execution unit 1 is mapped to slice name address range 101-200, DST execution unit 2 is mapped to slice name address range 201-300, and DST execution unit 3 is mapped to slice name address range 301-400 to correspond to the claimed limitation], wherein the one or more encoded data slices are associated with storage network addresses that include a first source name that is within a first storage network address range of a storage network address space allocated to the first storage unit, and wherein the storage network address space includes the storage network addresses [(Paragraphs 0323, 0329, 0333-0335 and 0341; FIGs 48A-C and 49A ) where FIG. 48A is a diagram illustrating an example of an address range mapping for a set of distributed storage and task (DST) execution units of a common site. For example, a common site includes DST execution units 1-3. The address range of the address range mapping includes a distributed storage and task network (DSTN) address range including at least one of a source name range and a slice name range. The address range mapping may include a site address range mapping (e.g., for a pillar of a particular vault) and for each DST execution unit of the set of DST execution units, a DST execution unit address range mapping. For example, a site address range mapping includes a slice name address range of 101-400 for a first vault and each of three DST execution units are mapped to an equal amount of address range space of the site address range. For instance, DST execution unit 1 is mapped to slice name address range 101-200, DST execution unit 2 is mapped to slice name address range 201-300, and DST execution unit 3 is mapped to slice name address range 301-400 to correspond to the claimed limitation]; identifying a first source name address map of the at least one source name address map for the first storage unit that includes the first source name [(Paragraphs 0298, 0319-0323, 0333 and 0341; FIGs 48A and 49A ) where the processing module facilitates reassigning a distributed storage and task network (DSTN) address range from the current DST execution unit to the new DST execution unit, where the DSTN address range corresponds to the slices. The facilitating includes one or more of updating a DSTN address to physical location table, updating a DSTN registry, generating and sending an address update message to the current DST execution unit (e.g., to remove the DSTN address range), and generating and sending an address range assignment to the new DST execution unit (e.g., to add the DSTN address range) to correspond to the claimed limitation]; and when the one or more encoded data slices are stored in the first storage unit, removing one or more entries of the first source name address map to reflect the one or more encoded data slices associated with the first source name are no longer affected by the DAP redistribution operation [(Paragraphs 0298, 0319-0323, 0333 and 0341; FIGs 48A and 49A ) where the processing module facilitates repositioning one or more DST execution units from the first site to a new site. The facilitating includes one or more of determining a target number of DST execution units per site including the new site, establishing a new site address range, selecting the one or more DST execution units to move that have an adjacent address range to the new site address range, indicating which DST execution units to move, and updating site address range tables when confirmation of moving the DST execution units has been received. The method continues at step 538 where the processing module facilitates repositioning one or more DST execution units from the second site to the new site. The facilitating includes one or more of selecting the one or more DST execution units to move that have an adjacent address range to the new site address range, indicating which DST execution units to move, and updating site address range tables when confirmation of moving the DST execution units has been received. The method continues at step 540 where the processing module facilitates repositioning one or more DST execution units from one or more other sites that are further adjacent to the adjacent site pair. The facilitating includes one or more of selecting the one or more DST execution units to move that have an adjacent address range to an address range of at least one of the adjacent site pair, indicating which DST execution units to move, and updating site address range tables when confirmation of moving the DST execution units has been received. The method may repeat for each new site to insert to correspond to the claimed limitation].

As per dependent claim 8, Resch discloses wherein the storing the at least one source name address map comprises: storing a source name address map of the at least one source name address map in a storage unit of the storage network based on source names included in the source name address map being within a storage network address range assigned to the storage unit [(Paragraphs 0323, 0032-0335 and 0341-0344; FIGs 48A-C and 49A ) [(Paragraphs 0078, 0081, 0286 and 0322-0323; FIGs 48A and 49A ) where the processing module identifies a site (e.g., a site to be eliminated) to reposition all DST execution units to one or more other adjacent sites when the updated number of sites is not greater than the current number of sites. The identifying may include selecting the site to eliminate based on at least one of a request, an error message, a site plan, and a site performance level. The method continues at step 544 where the processing module identifies a first site and a second site of an adjacent site pair to reposition the DST execution units. The identifying includes identifying DST execution units with an adjacent address range. The method continues at step 546 where the processing module facilitates repositioning one or more of the DST execution units to the first site. The facilitating includes one or more of determining a target number of DST execution units per site excluding the site to be eliminated, obtaining site address range information and determining redistribution of an address range associated with the site to be eliminated, selecting the one or more DST execution units to move that have an adjacent address range to the first site address range, indicating which DST execution units to move, and updating site address range tables when confirmation of moving the DST execution units has been received. The method continues at step 548 where the processing module facilitates repositioning one or more of the DST execution units to the second site. The facilitating includes one or more of obtaining site address range information and determining redistribution of an address range associated with the site to be eliminated, selecting the one or more DST execution units to move that have an adjacent address range to the second site address range, indicating which DST execution units to move, and updating site address range tables when confirmation of moving the DST execution units has been received. The method continues at step 550 where the processing module facilitates repositioning one or more DST execution units from the adjacent site pair to one or more other sites that are further adjacent to the adjacent site pair. The facilitating includes one or more of selecting the one more DST execution units to move that have an adjacent address range to the further adjacent site address ranges in accordance with the target number of units per site, indicating which DST execution units to move, and updating site address range tables when confirmation of moving the DST execution units has been received to correspond to the claimed limitation]. 
As per dependent claim 9, Resch discloses wherein the changing is based on adding a storage unit to the storage network [(Paragraphs 0078, 0081, 0286, 0322-0323 and 0333; FIGs 48A and 49A ) where the processing module identifies a site (e.g., a site to be eliminated) to reposition all DST execution units to one or more other adjacent sites when the updated number of sites is not greater than the current number of sites. The identifying may include selecting the site to eliminate based on at least one of a request, an error message, a site plan, and a site performance level. The method continues at step 544 where the processing module identifies a first site and a second site of an adjacent site pair to reposition the DST execution units. The identifying includes identifying DST execution units with an adjacent address range. The method continues at step 546 where the processing module facilitates repositioning one or more of the DST execution units to the first site. The facilitating includes one or more of determining a target number of DST execution units per site excluding the site to be eliminated, obtaining site address range information and determining redistribution of an address range associated with the site to be eliminated, selecting the one or more DST execution units to move that have an adjacent address range to the first site address range, indicating which DST execution units to move, and updating site address range tables when confirmation of moving the DST execution units has been received. The method continues at step 548 where the processing module facilitates repositioning one or more of the DST execution units to the second site. The facilitating includes one or more of obtaining site address range information and determining redistribution of an address range associated with the site to be eliminated, selecting the one or more DST execution units to move that have an adjacent address range to the second site address range, indicating which DST execution units to move, and updating site address range tables when confirmation of moving the DST execution units has been received. The method continues at step 550 where the processing module facilitates repositioning one or more DST execution units from the adjacent site pair to one or more other sites that are further adjacent to the adjacent site pair. The facilitating includes one or more of selecting the one more DST execution units to move that have an adjacent address range to the further adjacent site address ranges in accordance with the target number of units per site, indicating which DST execution units to move, and updating site address range tables when confirmation of moving the DST execution units has been received; FIG. 48A represents a starting configuration of an example of redistributing the address range mapping when an additional DST execution unit is added to the common site and is affiliated with one or more other DST execution units at the common site (e.g., of a common vault). FIGS. 48B-C represent successive steps in the example of redistributing the address range mapping to correspond to the claimed limitation]. 
As per dependent claim 10, Resch discloses wherein the changing is based on removing a storage unit from the storage network [(Paragraphs 0078, 0081, 0286, 0322-0323 and 0333; FIGs 48A and 49A ) where the processing module identifies a site (e.g., a site to be eliminated) to reposition all DST execution units to one or more other adjacent sites when the updated number of sites is not greater than the current number of sites. The identifying may include selecting the site to eliminate based on at least one of a request, an error message, a site plan, and a site performance level. The method continues at step 544 where the processing module identifies a first site and a second site of an adjacent site pair to reposition the DST execution units. The identifying includes identifying DST execution units with an adjacent address range. The method continues at step 546 where the processing module facilitates repositioning one or more of the DST execution units to the first site. The facilitating includes one or more of determining a target number of DST execution units per site excluding the site to be eliminated, obtaining site address range information and determining redistribution of an address range associated with the site to be eliminated, selecting the one or more DST execution units to move that have an adjacent address range to the first site address range, indicating which DST execution units to move, and updating site address range tables when confirmation of moving the DST execution units has been received. The method continues at step 548 where the processing module facilitates repositioning one or more of the DST execution units to the second site. The facilitating includes one or more of obtaining site address range information and determining redistribution of an address range associated with the site to be eliminated, selecting the one or more DST execution units to move that have an adjacent address range to the second site address range, indicating which DST execution units to move, and updating site address range tables when confirmation of moving the DST execution units has been received. The method continues at step 550 where the processing module facilitates repositioning one or more DST execution units from the adjacent site pair to one or more other sites that are further adjacent to the adjacent site pair. The facilitating includes one or more of selecting the one more DST execution units to move that have an adjacent address range to the further adjacent site address ranges in accordance with the target number of units per site, indicating which DST execution units to move, and updating site address range tables when confirmation of moving the DST execution units has been received; FIG. 48A represents a starting configuration of an example of redistributing the address range mapping when an additional DST execution unit is added to the common site and is affiliated with one or more other DST execution units at the common site (e.g., of a common vault). FIGS. 48B-C represent successive steps in the example of redistributing the address range mapping to correspond to the claimed limitation]. 
As per dependent claim 11, Resch discloses wherein the changing is based on modifying storage capabilities of an existing storage unit [(Paragraphs 0078, 0081, 0286, 0322-0323 and 0333; FIGs 48A and 49A ) where the processing module identifies a site (e.g., a site to be eliminated) to reposition all DST execution units to one or more other adjacent sites when the updated number of sites is not greater than the current number of sites. The identifying may include selecting the site to eliminate based on at least one of a request, an error message, a site plan, and a site performance level. The method continues at step 544 where the processing module identifies a first site and a second site of an adjacent site pair to reposition the DST execution units. The identifying includes identifying DST execution units with an adjacent address range. The method continues at step 546 where the processing module facilitates repositioning one or more of the DST execution units to the first site. The facilitating includes one or more of determining a target number of DST execution units per site excluding the site to be eliminated, obtaining site address range information and determining redistribution of an address range associated with the site to be eliminated, selecting the one or more DST execution units to move that have an adjacent address range to the first site address range, indicating which DST execution units to move, and updating site address range tables when confirmation of moving the DST execution units has been received. The method continues at step 548 where the processing module facilitates repositioning one or more of the DST execution units to the second site. The facilitating includes one or more of obtaining site address range information and determining redistribution of an address range associated with the site to be eliminated, selecting the one or more DST execution units to move that have an adjacent address range to the second site address range, indicating which DST execution units to move, and updating site address range tables when confirmation of moving the DST execution units has been received. The method continues at step 550 where the processing module facilitates repositioning one or more DST execution units from the adjacent site pair to one or more other sites that are further adjacent to the adjacent site pair. The facilitating includes one or more of selecting the one more DST execution units to move that have an adjacent address range to the further adjacent site address ranges in accordance with the target number of units per site, indicating which DST execution units to move, and updating site address range tables when confirmation of moving the DST execution units has been received; FIG. 48A represents a starting configuration of an example of redistributing the address range mapping when an additional DST execution unit is added to the common site and is affiliated with one or more other DST execution units at the common site (e.g., of a common vault). FIGS. 48B-C represent successive steps in the example of redistributing the address range mapping to correspond to the claimed limitation]. 











As for independent claim 12, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale.
As for dependent claim 13, the applicant is directed to the rejections to claim 5 set forth above, as they are rejected based on the same rationale.
As for dependent claim 14, the applicant is directed to the rejections to claim 6 set forth above, as they are rejected based on the same rationale.
As for dependent claim 15, the applicant is directed to the rejections to claim 7 set forth above, as they are rejected based on the same rationale.
As for dependent claim 16, the applicant is directed to the rejections to claim 8 set forth above, as they are rejected based on the same rationale.
As for dependent claim 17, the applicant is directed to the rejections to claim 9 set forth above, as they are rejected based on the same rationale.
As for dependent claim 18, the applicant is directed to the rejections to claim 10 set forth above, as they are rejected based on the same rationale.
As for dependent claim 19, the applicant is directed to the rejections to claim 11 set forth above, as they are rejected based on the same rationale.
As for dependent claim 20, the applicant is directed to the rejections to claims 2 and 3 set forth above, as they are rejected based on the same rationale.
Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clifone et al., US PGPUB 2011/0125999 – Proxy access to a dispersed storage network.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135